Per Curiam.

“In order to grant a writ of mandamus, a court must find that the relator has a clear right to the relief *129prayed for, that the respondent is under a clear duty to perform the requested act, and that the relator has no plain and adequate remedy at law.” State, ex rel. Westchester, v. Bacon (1980), 61 Ohio St. 2d 42, 44. Relators have a plain and adequate remedy at law in the form of a declaratory judgment action. In P. H. English v. Koster (1980), 61 Ohio St. 2d 17, this court affirmed the trial court’s order that plats are approved by operation of law when a planning commission has failed to comply with its mandatory duty to approve or disapprove the preliminary and final plats within 30 days. P. H. English was brought as a declaratory judgment action.
Since relators have a plain and adequate remedy in the ordinary course of the law, the judgment of the Court of Appeals denying the writ is affirmed.

Judgment affirmed.

Celebrezze, C. J., W. Brown, P. Brown, Sweeney, Locher, Holmes and Dowd, JJ., concur.